t c memo united_states tax_court consolidated investors group steven g luca tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date robert p ellis for petitioner john m tkacik jr for respondent memorandum opinion vasquez judge this case is before the court on petitioner’s motion for award of administrative and litigation costs pursuant to sec_7430 and rule neither party unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax continued requested a hearing on this matter and we conclude that a hearing is not necessary see rule a accordingly we decide petitioner’s motion on the basis of the parties’ submissions and the existing record see rule a the portions of our opinion on the merits of this case in consol investors group v commissioner tcmemo_2009_290 consolidated investors i that are relevant to our disposition of this motion are incorporated herein by this reference after concessions the issues for decision are whether respondent’s positions in consolidated investors i were substantially justified petitioner satisfies the net_worth requirements as provided by law and petitioner’s litigation and administrative costs are reasonable background pursuant to a settlement agreement the ohio transportation commission otc paid petitioner dollar_figure for the taking of approximately acres of petitioner’s property and for related damages petitioner treated the transfer of the property as a continued court rules_of_practice and procedure respondent concedes that petitioner substantially prevailed with respect to the amount in controversy or the most significant issues presented exhausted administrative remedies and did not unreasonably protract the court proceedings petitioner owned approximately acres of real_estate along state route in lorain county ohio the otc determined continued part-gift part-sale transaction and claimed a dollar_figure charitable_contribution_deduction on its form_1065 u s return of partnership income petitioner calculated the deduction by subtracting the amount it received from the otc dollar_figure from the fair_market_value of the property as determined by its appraiser dollar_figure respondent disallowed the charitable_contribution_deduction and has consistently maintained the following positions throughout the administrative_proceeding and the subsequent litigation the fair_market_value of the property was equal to the negotiated settlement price of dollar_figure ie dollar_figure less than the value petitioner reported petitioner did not have the requisite donative_intent under sec_170 for the transfer of property to qualify as a charitable_contribution and petitioner failed to properly substantiate its claimed charitable_contribution_deduction continued that it was necessary to acquire a portion of petitioner’s real_estate to construct a right-of-way for an interchange at state route following unsuccessful negotiations to acquire the affected real_estate the otc filed a complaint for appropriation for public road project quick take eminent_domain alternatively respondent argued that if petitioner was entitled to a charitable_contribution_deduction sec_1011 required petitioner to determine its capital_gain by allocating the adjusted_basis ratably between the sale and gift portions of the transaction because petitioner was not the prevailing_party on this issue in consolidated investors i petitioner is not continued in our opinion in consolidated investors i issued on date we held that petitioner demonstrated that the fair_market_value of the property was dollar_figure that it possessed the requisite donative_intent when it transferred the property to the otc and that it substantiated its deduction accordingly we allowed the dollar_figure charitable_contribution_deduction petitioner now contends that it is entitled to recover administrative and litigation costs discussion sec_7430 provides for the award of administrative and litigation costs to a taxpayer in a court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the proceeding and claimed reasonable administrative and litigation costs sec_7430 b and c these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioner see 88_tc_492 continued entitled to recover administrative or litigation costs attributable to this issue see sec_7430 i prevailing_party to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and at the time the petition in the case is filed the taxpayer must meet the net_worth requirements of u s c sec d b sec_7430 a taxpayer however will not be treated as the prevailing_party if the commissioner establishes that the commissioner’s position was substantially justified sec_7430 for purposes of the court proceedings the commissioner’s position is that which was set forth in the answer sec_7430 huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 108_tc_430 the commissioner’s position in an administrative_proceeding is the position taken as of the earlier of the date of receipt by the taxpayer of the notice of decision of the appeals_office or the date of the notice_of_deficiency sec_7430 respondent concedes that petitioner substantially prevailed with respect to the amount in controversy or the most significant issue or issues presented as previously stated however respondent argues that petitioner cannot be a prevailing_party because respondent’s positions were substantially justified a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 huffman v commissioner supra pincite 106_tc_76 the determination of reasonableness is based on all of the facts and circumstances surrounding the proceeding and the legal precedents relating to the case 94_tc_685 a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite a position has a reasonable basis in law if legal precedent substantially supports the commissioner’s position given the facts available to the commissioner coastal petroleum refiners inc v commissioner supra pincite determining the reasonableness of the commissioner’s position requires considering what the commissioner knew at the time he took his position 88_tc_1329 85_tc_927 the justification for each of the commissioner’s positions must be independently determined see swanson v commissioner supra pincite the fact that the commissioner loses on the merits or concedes the case does not establish that a position was not substantially justified however it is a factor to be considered 100_tc_457 affd in part and revd in part on another ground 43_f3d_172 5th cir according to the positions taken by respondent in the administrative and judicial proceedings petitioner was not entitled to a charitable_contribution_deduction because the fair_market_value of the property was equal to the dollar_figure settlement price petitioner lacked donative_intent when it transferred the property to the otc and petitioner did not comply with the substantiation requirements in deciding whether petitioner is entitled to administrative and litigation costs we must determine whether respondent’s positions with respect to valuation donative_intent and substantiation were substantially justified a valuation to establish that respondent’s valuation position was substantially justified he must demonstrate that he was reasonable in adopting his expert’s analysis see 850_f2d_242 5th cir estate of dailey v commissioner tcmemo_2002_301 in making this determination we consider the facts of the case the nature of the asset that was valued the expert’s qualifications the soundness of the valuation methods the reliability of the expert’s factual assumptions and the persuasiveness of the reasoning supporting the expert’s opinion fair v commissioner tcmemo_1994_602 the more difficult it is to appraise property the more leeway we give before concluding that a party’s position was not substantially justified id for purposes of sec_7430 our role is not to decide whether a particular expert was correct but rather whether respondent’s overall position based on the expert report was reasonable hursh v commissioner tcmemo_1990_184 before securing the advice of an expert respondent reviewed conflicting appraisals that valued the property at dollar_figure and dollar_figure because of the disparities between the appraisals the examining agent requested advice from a valuation specialist in respondent’s general engineering group who determined that the fair_market_value of the property was the negotiated settlement price of dollar_figure respondent subsequently engaged richard g racek mr racek an experienced appraiser with an m a i designation to appraise petitioner’s property mr racek used the generally accepted sales comparison method in concluding that the fair_market_value of the property was dollar_figure in respondent reviewed the appraisal report prepared by wesley baker mr baker of wesley baker associates whom the otc hired to appraise the property during its negotiations with petitioner mr baker’s appraisal concluded that the fair_market_value of the property was dollar_figure respondent also reviewed the appraisal prepared on petitioner’s behalf by richard d masters mr masters of masters associates which listed the fair_market_value of the property as dollar_figure doing so mr racek evaluated the purchase prices of comparable commercial and residential real_estate and made adjustments to reflect differences including land size location date of sale inflation and commercial exposure although the court identified flaws in mr racek’s analysis four appraisers determined a wide range of values for the property at issue in the underlying case eg dollar_figure dollar_figure dollar_figure and dollar_figure this fact highlights the difficulty the experts faced in appraising the property and the inherent element of subjectivity in their respective analyses see smith v united_states supra pincite there is inevitably a subjective aspect to the shaping of any appraisal 57_tc_650 valuation has been consistently recognized as an inherently imprecise process affd 510_f2d_479 2d cir in consolidated investors i we concluded that the appraisal prepared by mr masters petitioner’s expert was more thorough because he included more sales of comparable properties in his analysis considered more factors that could potentially affect the sale prices of comparable properties and explained and disclosed the adjustments he made to the sale prices and the weight he awarded to particular sales while mr racek used nearly as many sales of comparable properties he did not explain the adjustments he made to the sale prices or disclose the amounts of the adjustments in addition to the appraisals prepared by messrs baker racek and masters discussed supra jay arthur berk iii prepared an appraisal report on petitioner’s behalf that valued the property at dollar_figure given mr racek’s level of expertise and experience his use of generally accepted valuation techniques the difficult nature of valuing the property and the substantial disparities in the experts’ appraisals we find that respondent’s reliance on mr racek was reasonable accordingly we find that respondent’s valuation position was substantially justified b donative_intent respondent maintained that petitioner did not have the requisite donative_intent under sec_170 for the transfer of property to qualify as a charitable_contribution in doing so respondent argued that petitioner’s characterization of the transaction was not determinative rather an objective inquiry must be made in deciding whether a gift has been made see 490_us_680 363_us_278 respondent identified various factors that he viewed as indicative of a commercial transaction not a charitable_contribution for example petitioner purchased the property for investment purposes aggressively negotiated the transaction with the otc and had part of the property rezoned from residential agricultural to commercial in an effort to increase the value of the property respondent also emphasizes that while the settlement agreement acknowledged that petitioner would file form_8283 noncash charitable_contributions the otc insisted on an indemnification clause that would absolve the otc from liability if the internal_revenue_service subsequently challenged the characterization of the transaction finally respondent points out that at the time the otc signed the donee acknowledgment section of form_8283 the form did not contain information regarding the appraised fair_market_value of the property according to respondent these facts support his position that the charitable_contribution was an afterthought in an otherwise commercial transaction two otc employees who were directly involved in the negotiations with petitioner testified in a manner that was consistent with respondent’s position joseph disantis the right-of-way coordinator claimed that the prospect of a part- gift part-sale transaction was mentioned but it was never seriously considered noel tsevdos the otc’s general counsel also testified that a potential gift was not discussed during the settlement negotiations until after the parties reached an agreement on the purchase_price relying on s pac transp co v commissioner 75_tc_497 respondent argued that petitioner’s inability to obtain a higher price during negotiations did not transform an otherwise commercial transaction between adverse parties following arm’s-length negotiations into a charitable_contribution respondent citing 188_f2d_841 6th cir further argued that a transfer of property pursuant to an appropriation proceeding or quick take was against the will of the owner and therefore petitioner lacked the requisite donative_intent when it transferred the property to the otc in deciding whether petitioner intended to make a gift to the otc the court had to determine the credibility of the witnesses and interpret inconclusive documentary evidence8 in view of the surrounding facts and circumstances in doing so we assigned great weight to the testimony of petitioner’s witness steve luca who credibly testified that petitioner intended to donate a portion of the property to the otc we also found that mr luca’s straightforward testimony was consistent with other evidence including written correspondence between petitioner and petitioner sent three letters to the otc between date and date that expressed its support for the otc’s activities and introduced the possibility of a part-gift part- sale transaction respondent argued that the letters failed to memorialize specific details regarding the purported gift petitioner’s letter dated date to the otc contained the following statement since our organization has been a strong advocate of the otc and its activities currently we continue to support your activities with caution on date petitioner sent the otc a letter that contained the following statement in conclusion our organization consists of various gentlemen of the community that continue to support the activities of the otc on date petitioner wrote the otc explaining that it would consider a part-gift part-sale transaction of the property and stated since approximately our organization has been a strong advocate of the otc and its activities the otc we gave little weight to the testimony of the otc employees and found their responses evasive and argumentative therefore we concluded that petitioner possessed the requisite donative_intent when it transferred the property to the otc on the basis of the evidence however we hold that it was reasonable for respondent to believe the partnership lacked donative_intent furthermore we find that respondent’s legal positions were substantially supported by legal precedent given the facts available accordingly we find that respondent’s position that petitioner lacked donative_intent was substantially justified c substantiation respondent argued that petitioner failed to properly substantiate its deduction with a qualified_appraisal because the appraisals it submitted were untimely and lacked required information as a factual matter respondent was correct that petitioner’s appraisals were not prepared within the requisite 60-day period did not show the date of contribution or the fair_market_value of the property on that date and did not contain a a qualified_appraisal is made not earlier than days before the date of contribution of the appraised property but not later than the due_date of the return on which a deduction is first claimed under sec_170 sec_1_170a-13 income_tax regs the qualified_appraisal must include inter alia the date of contribution to the donee a statement that the appraisal was prepared for income_tax purposes and the fair_market_value of the appraised property on the date of the contribution sec_1_170a-13 g i income_tax regs statement indicating that the reports were prepared for income_tax purposes accordingly petitioner did not strictly comply with the substantiation regulations as we stated in consolidated investors i however substantial rather than literal compliance may be sufficient to substantiate a charitable_contribution_deduction in certain instances see 100_tc_32 the fact that we decided in consolidated investors i that petitioner substantially complied with the regulation does not cause respondent’s position to be unreasonable see fair v commissioner tcmemo_1994_602 respondent identified what he perceived to be material deficiencies in petitioner’s appraisals leading him to conclude that petitioner did not substantially comply with the regulations though we concluded in consolidated investors i that petitioner’s errors were immaterial respondent’s position throughout the administrative_proceeding and the subsequent litigation had a reasonable basis in the regulations and applicable legal precedent given the facts available accordingly we find that respondent’s position was substantially justified ii conclusion we conclude that respondent has established that his positions were substantially justified at both the administrative and litigation levels because they were sufficiently supported by the facts and circumstances of the case and the existing legal precedent thus petitioner was not the prevailing_party with respect to any of the issues and is not entitled to an award of administrative and litigation costs having concluded that petitioner is not the prevailing_party under sec_7430 the remaining issues are moot in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
